Bloodworth, J.
1. Tlie court did not err in refusing to allow a witness to testify as set out in the first special ground of the motion for a new trial.
2. The court did not err in charging the jury that “When witnesses appear and testify they are presumed to speak the truth and are to be believed unless impeached in some manner known to the law or otherwise discredited in the minds of the jury.” Gillespie v. State, 37 Ga. App. 507 (140 S. E. 791) ; Hamilton v. State, 143 Ga. 265 (5) (84 S. E. 583).
3. The evidence authorized the verdict, the trial judge approved it, and properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Buhe, J., concur.

Oscar Brown, H. T. Oliver, A. G. Liles, for plaintiff in error.
Clifford Pratt, solicitor-general, J. B. G. Logan, contra.